NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 HORACIO C. RAZ; et al.,                         No. 14-56290

                 Plaintiffs-Appellants,          D.C. No. 8:14-cv-00202-JLS-DFM

   v.
                                                 MEMORANDUM*
 WELLS FARGO BANK, NA, Its Assignees
 and/or Successors,

                 Defendant,

 and

 QUALITY LOAN SERVICE
 CORPORATION; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiffs Horacio C. Raz, Juliana G. Raz, and Rochelle G. Raz appeal pro se

from the district court’s order dismissing their action alleging federal and state law

claims arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The Razes have failed to address on appeal how the district court erred in

dismissing any of their claims. Rather, the Razes raise new claims against

defendants and allege errors in their bankruptcy and state court unlawful detainer

actions. As a result, the Razes have waived their appeal of the district court’s

dismissal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal,

arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”);

see also Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (we do not

consider arguments and allegations raised for the first time on appeal).

      The Razes’ pending motion, filed on March 9, 2015, is denied.

      AFFIRMED.




                                          2                                     14-56290